DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-17 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtaki – US 2001/0053170.

Per claim 1, Ohtaki teaches a test socket for electrical connection between a semiconductor device (Fig. 11; device 202; ¶112) and a test board (Fig. 11; circuit board 103; ¶115), the test socket comprising:
a base layer (Fig. 11; printed board 116; ¶115) having a first surface and a second surface opposing the first surface, and including external connection pads (Fig. 11; electrodes 116c; ¶115) formed at a pitch corresponding to electrode terminals (Fig. 11; electrodes 103c; ¶115) of the test board on the second surface;
(Fig. 11; holes 116d and electrodes 116b; ¶115) formed to be partially exposed onto a surface of the base layer and rearranged at a pitch corresponding to the external connection pads;
a plurality of electrode patterns (Figs. 10-11; conductive portions 131b; ¶116) formed on the first surface to be electrically connected to the circuit patterns and external connection terminals (Fig. 11; electrodes 202a; ¶116) of the semiconductor device, and disposed at a pitch corresponding to the external connection terminals; and
an elastic layer (Figs. 10-11; rubber sheet 131; ¶116) surrounding the electrode patterns so that portions of the electrode patterns are exposed (Portions of the conductive portions 131b are exposed through the rubber sheet 131 to contact electrodes 202a of a device to be measured 202 such that an electrical connection is formed between the device to be measured 202 and the circuit board 103 (¶117)).

Per claim 3, Ohtaki teaches the test socket for a semiconductor device of claim 1, wherein the circuit patterns include: first circuit patterns (Fig. 11; holes 116d; ¶115) rearranged to be electrically connected to the external connection pads, and second circuit patterns (Fig. 11; electrodes 116b; ¶115) of which portions are exposed onto the first surface of the base layer so as to be electrically connected to the first circuit patterns and the electrode patterns (The holes 116d are electrically connected to the electrodes 116c (Fig. 11).  The electrodes 116b are electrically connected to the holes 116d and the conductive portions 131b and are exposed on a first surface of the printed board 116 (Fig. 11)).

Per claim 12, Ohtaki teaches a manufacturing method of a test socket for electrical connection between a semiconductor device (Fig. 11; device 202; ¶112) and a test board (Fig. 11; circuit board 103; ¶115), the manufacturing method comprising:
(Fig. 11; printed board 116; ¶115);
an external connection pad formation operation (Fig. 11; electrodes 116c; ¶115) of forming a plurality of external connection pads on a bottom surface of the substrate;
a circuit pattern formation operation (Fig. 11; holes 116d and electrodes 116b; ¶115)  of forming a base layer on the substrate and rearranging circuit patterns for electrical connection with the external connection pads on the base layer;
an electrode pattern formation operation (Figs. 10-11; conductive portions 131b; ¶116) of forming electrode patterns on the base layer so as to be electrically connected to the circuit patterns and external connection terminals (Fig. 11; electrodes 202a; ¶116) of the semiconductor device; and
an elastic layer formation operation (Figs. 10-11; rubber sheet 131; ¶116) of forming an elastic layer surrounding the electrode patterns on the base layer so that portions of the electrode patterns are exposed (Portions of the conductive portions 131b are exposed through the rubber sheet 131 to contact electrodes 202a of a device to be measured 202 such that an electrical connection is formed between the device to be measured 202 and the circuit board 103 (¶117)).

Per claim 13, Ohtaki teaches the manufacturing method of claim 12, wherein the circuit pattern formation operation includes:
a first circuit pattern formation operation of forming first circuit patterns (Fig. 11; holes 116d; ¶115) on a first base layer so as to correspond to an interval between the external connection pads; and
a second circuit pattern formation operation of forming second circuit patterns (Fig. 11; electrodes 116b; ¶115) on a second base layer so as to be electrically connected to the first circuit patterns (The holes 116d are electrically connected to the electrodes 116c (Fig. 11).  The electrodes 116b are electrically connected to the holes 116d and the conductive portions 131b and are exposed on a first surface of the printed board 116 (Fig. 11)).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being obvious in view of Ohtaki and Nakata – US 6,215,321.

Per claim 2, Ohtaki teaches the test socket for a semiconductor device of claim 1.  However, Ohtaki does not explicitly teach the test socket wherein the base layer is formed of a polyimide material.
In contrast, Nakata teaches a probe card device comprising bumps 22b disposed in a polyimide sheet 22 that is used to electrically connect a wafer 25 to a wiring board 21 (Fig. 2; col. 3, lines 27-40)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the test socket of Ohtaki such that the printed board 116 is made of polyimide.  One of ordinary skill would make such a modification for the purpose of supporting electrical contacts (Nakata; col. 3, lines 27-40).

Per claim 14, Ohtaki teaches the manufacturing method of claim 12.  However, Ohtaki does not explicitly teach the manufacturing method wherein the base layer is manufactured by applying a liquid polyimide material and then curing the liquid polyimide material.
In contrast, Nakata teaches a probe card device comprising bumps 22b disposed in a polyimide sheet 22 that is used to electrically connect a wafer 25 to a wiring board 21 (Fig. 2; col. 3, lines 27-40)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the manufacturing method of Ohtaki such that the printed board 116 is made of polyimide.  One of ordinary skill would make such a modification for the purpose of supporting electrical contacts (Nakata; col. 3, lines 27-40).

8.	Claim 5 is rejected under 35 U.S.C. 103 as being obvious in view of Ohtaki and Setaka et al. (hereinafter “Setaka”) – US 2006/0043983.

Per claim 5, Ohtaki teaches the test socket for a semiconductor device of claim 1.  However, Ohtaki does not explicitly teach the test socket wherein a material of the elastic layer includes at least one of polydimethylsiloxane (PDMS), polyurethane (PU), polyurethane acrylate (PUA), silicone rubber, and polymethylmethacrylate (PMMA).
In contrast, Setaka teaches a wafer inspection device wherein a silicone rubber sheet is provided to support conductive parts 22 that enable the electrical connection between a circuit board 30 and a wafer 6 (Figs. 12-13; ¶176)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the test socket of Ohtaki such that the rubber sheet 131 is a silicone rubber sheet.  One of ordinary skill would make such a modification for the purpose of supporting electrical contacts (Setaka; ¶176).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious in view of Ohtaki and Chan et al. (hereinafter “Chan”) – US 2007/0075726.

Per claim 6, Ohtaki teaches the test socket for a semiconductor device of claim 1.  However, Ohtaki does not explicitly teach the test socket wherein a pitch between the external connection pad and an adjacent external connection pad is greater than a pitch between the electrode pattern and an adjacent electrode pattern.
In contrast, Chan teaches a test assembly comprising a wafer 15 and a host substrate 17 wherein the pitch between contacts 71 that contact the host substrate 17 is greater than the pitch between the ends signal lines 57 that contact are electrically transmit signals to the wafer 15 (Figs. 1-2; ¶50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the test socket of Ohtaki such that the pitch between electrode patterns is less than the pitch between external connection pads.  One of ordinary skill would make such a modification for the purpose of accommodating densely-packed contact sites of a device under test (Fig. 2; ¶50-51).

10.	Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being obvious in view of Ohtaki and Beaman et al. (hereinafter “Beaman”) – US 2002/0130676.

Per claim 7, Ohtaki teaches the test socket for a semiconductor device of claim 1.  However, Ohtaki does not explicitly teach the test socket further comprising an inner side dam and an outer side dam disposed inside and outside the elastic layer, respectively, to support the elastic layer.
In contrast, Beaman teaches a wafer test system comprising elastomer frame 17 that acts as a casting dam for an elastomer layer (Figs. 5-6; ¶54-56).
(Fig. 6; ¶54-56).

Per claim 16, Ohtaki teaches the manufacturing method of claim 12.  However, Ohtaki does not explicitly teach the manufacturing method further comprising an operation of forming an inner side dam and an outer side dam for supporting the elastic layer.
In contrast, Beaman teaches a wafer test system comprising elastomer frame 17 that acts as a casting dam for an elastomer layer (Figs. 5-6; ¶54-56).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the manufacturing method of Ohtaki such that an inner side dam and an outer side dam are disposed inside and outside the elastic layer, respectively.  One of ordinary skill would make such a modification for the purpose of supporting an elastomer layer (Fig. 6; ¶54-56).

Per claim 17, Ohtaki in view of Beaman teaches the manufacturing method of claim 16 further comprising an operation of forming support dams for supporting the inner side dam and the outer side dam in a direction in which the inner side dam and the outer side dam face each other (Beaman; Fig. 6).

Claim Objections
11.	Claims 4, 8-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Per claims 4 and 15, the prior art of record is silent on first through fourth electrode patterns as required by these claims.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852